 1

 2

 3

 4

 5

 6

 7                                UNITED STATES DISTRICT COURT
 8                              EASTERN DISTRICT OF CALIFORNIA
 9

10    LACEDRIC WILLIAM JOHNSON,                         Case No. 1:18-cv-01477-AWI-BAM (PC)
11                       Plaintiff,                     FINDINGS AND RECOMMENDATIONS TO
                                                        GRANT DEFENDANT’S MOTION TO
12           v.                                         DISMISS WITHOUT LEAVE TO AMEND
13    SCOTT FRAUENHEIM, et al.,                         (ECF No. 19)
14                       Defendants.                    FOURTEEN (14) DAY DEADLINE
15

16          Plaintiff LaCedric William Johnson is a state prisoner proceeding pro se and in forma

17   pauperis in this civil rights action pursuant to 42 U.S.C. § 1983.

18          Currently before the Court is Defendants Bejinez’s, Benavides’s, Deshazo’s, Espinoza’s,

19   Hill’s, Hoggard’s, Kennedy’s, Leon’s, Lopez’s, Luna’s, Newton’s, Salas’s, Santos’s, and

20   Trinidad’s filed a motion to dismiss pursuant to Federal Rule of Civil Procedure 12(b)(6) on the

21   ground that this action is barred by the applicable statute of limitations. (ECF No. 19.)

22   I.     Introduction

23          Plaintiff initiated this action on October 26, 2018. (ECF No. 1.) On October 17, 2019, the

24   Court screened Plaintiff’s complaint and found that Plaintiff alleged cognizable claims: (1) for

25   excessive force against Defendants Santos, Leon, Benavides, Hill, Salas, Luna, Lopez, Kennedy,

26   Bejinez, and Trinidad, (2) for violation of Plaintiff’s First Amendment right to free exercise of

27   religion against Defendants Salas, Bejinez, Trinidad, and Deshazo, (3) for unconstitutional

28   conditions of confinement against Defendants Deshazo, Bejinez, Trinidad, and Benavides, (4) for
                                                       1
 1   deliberate indifference to serious medical needs against Defendants Benavides, Bejinez, Deshazo,
 2   Hoggard, and Trinidad, and (5) for failure to intervene against Espinoza, Luna, and Newton.
 3   (ECF No. 8.) However, Plaintiff failed to state any other cognizable claims against any other
 4   Defendants. (Id.) Plaintiff was ordered to either file a first amended complaint or notify the
 5   Court in writing of his willingness to proceed only on the claims found to be cognizable by the
 6   Court. (Id. at 35-36.)
 7          On October 28, 2019, Plaintiff notified the Court in writing of his willingness to proceed
 8   only on the cognizable claims identified by the Court. (ECF No. 11.)
 9          On October 30, 2019, based on Plaintiff’s written willingness to proceed only on the
10   cognizable claims, the Court issued an order stating that this action would proceed on Plaintiff’s
11   complaint: 1) for excessive force against Defendants Santos, Leon, Benavides, Hill, Salas, Luna,
12   Lopez, Kennedy, Bejinez, and Trinidad, (2) for violation of Plaintiff’s First Amendment right to
13   free exercise of religion against Defendants Salas, Bejinez, Trinidad, and Deshazo, (3) for
14   unconstitutional conditions of confinement against Defendants Deshazo, Bejinez, Trinidad, and
15   Benavides, (4) for deliberate indifference to serious medical needs against Defendants Benavides,
16   Bejinez, Deshazo, Hoggard, and Trinidad, and (5) for failure to intervene against Espinoza, Luna,
17   and Newton. (ECF No. 12.) Further, the Court dismissed all other claims and defendants from
18   this action. Fed. R. Civ. P. 15(a), 41(a)(1)(A)(i); see Hells Canyon Preservation Council v. U.S.
19   Forest Service, 403 F.3d 683, 687-88 (9th Cir. 2005). (Id.)
20          On November 4, 2019, the Court issued an order finding service of Plaintiff’s complaint
21   appropriate and directing e-service on Defendants Bejinez, Benavides, Deshazo, Espinoza, Hill,
22   Hoggard, Kennedy, Leon, Lopez, Luna, Newton, Salas, Santos, and Trinidad. (ECF No. 16.)
23          On January 9, 2020, as noted above, Defendants Bejinez, Benavides, Deshazo, Espinoza,
24   Hill, Hoggard, Kennedy, Leon, Lopez, Luna, Newton, Salas, Santos, and Trinidad filed a motion
25   to dismiss pursuant to Federal Rule of Civil Procedure 12(b)(6) on the ground that this action is
26   barred by the applicable statute of limitations. (ECF No. 19.) Plaintiff filed an opposition to
27   Defendant’s motion to dismiss on February 6, 2020, and Defendants filed a reply on February 11,
28   2020. (ECF Nos. 23, 24.) Accordingly, Defendants’ motion to dismissed is deemed submitted
                                                       2
 1   for decision. Local Rule 230(l).
 2   II.    Legal Standard
 3          A motion to dismiss brought pursuant to Rule 12(b)(6) tests the legal sufficiency of a
 4   claim, and dismissal is proper if there is a lack of a cognizable legal theory or the absence of
 5   sufficient facts alleged under a cognizable legal theory. Conservation Force v. Salazar, 646 F.3d
 6   1240, 1241-42 (9th Cir. 2011) (quotation marks and citations omitted). In resolving a Rule
 7   12(b)(6) motion, a court’s review is generally limited to the operative pleading. Daniels-Hall v.
 8   National Educ. Ass’n, 629 F.3d 992, 998 (9th Cir. 2010); Sanders v. Brown, 504 F.3d 903, 910
 9   (9th Cir. 2007); Schneider v. California Dept. of Corr., 151 F.3d 1194, 1197 n.1 (9th Cir. 1998).
10   “A court may, however, consider certain materials – documents attached to the complaint,
11   documents incorporated by reference in the complaint, or matters of judicial notice – without
12   converting the motion to dismiss into a motion for summary judgment.” United States v. Ritchie,
13   342 F.3d 903, 908 (9th Cir. 2003).
14          To survive a motion to dismiss, a complaint must contain sufficient factual matter,
15   accepted as true, to state a claim that is plausible on its face. Ashcroft v. Iqbal, 556 U.S. 662, 678
16   (2009) (citing Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)) (quotation marks
17   omitted); Conservation Force, 646 F.3d at 1242; Moss v. U.S. Secret Service, 572 F.3d 962, 969
18   (9th Cir. 2009). The Court must accept the factual allegations as true and draw all reasonable
19   inferences in favor of the non-moving party, Daniels-Hall, 629 F.3d at 998; Sanders, 504 F.3d at
20   910; Morales v. City of Los Angeles, 214 F.3d 1151, 1153 (9th Cir. 2000), and in this Circuit, pro
21   se litigants are entitled to have their pleadings liberally construed and to have any doubt resolved
22   in their favor, Wilhelm v. Rotman, 680 F.3d 1113, 1121 (9th Cir. 2012); Watison v. Carter, 668
23   F.3d 1108, 1112 (9th Cir. 2012); Silva v. Di Vittorio, 658 F.3d 1090, 1101 (9th Cir. 2011); Hebbe
24   v. Pliler, 627 F.3d 338, 342 (9th Cir. 2010).
25   III.   Discussion
26          A.      Summary of Plaintiff’s Complaint
27          Plaintiff is currently housed at California State Prison, Solano. Plaintiff alleges that the
28   events at issue took place at Pleasant Valley State Prison (“PVSP”).
                                                        3
 1

 2          Plaintiff alleges as follows: Custody staff at PVSP have a longstanding practice of using
 3   pat-down and unclothed body searches to initiate assaults against targeted inmates as a means of
 4   intimidation, harassment, and retaliation resulting in false 115 Rules Violation Reports alleging
 5   “battery of peace officer” and disciplinary sanctions, i.e., administrative segregation placement,
 6   Security Housing Unit term, increased classification score, forfeiture of good-time/worktime
 7   credits, possible transfer and referral to the District Attorney for prosecution. At the time of this
 8   incident, Plaintiff fit the criteria of a “targeted inmate” because he was actively pursuing a
 9   conversion action in the Superior Court of California, County of Fresno against two PVSP prison
10   guards who intentionally discarded legal files to five active cases, religious property, and personal
11   property.
12          On January 29, 2014, at 0930 hours, Facility Bravo (Facility B) yard, Defendant
13   Benavides was conducting a controlled yard release with random pat-down searches being
14   conducted by approximately ten correctional officers. During the Building 1 yard release,
15   Plaintiff forgot his identification card in his cell. Since inmates must carry their identification
16   card on their person, Plaintiff summoned Defendant Newton, the Building 1 Control Tower
17   Officer, for an unlock, explaining that he had forgotten his identification card in his cell and
18   requesting an unlock to gain access. Defendant Newton denied Plaintiff’s request.
19          Defendant Santos, the Building 1 First Tier Floor Officer, ordered Plaintiff to “strip-out”
20   in the lower B section shower. Plaintiff took off all of his clothes except for his boxers, gave
21   them to Defendant Santos and Defendant Leon, the Second Tier Officer, along with his legal
22   folder, and stood waiting until the search of his clothing and legal folder was completed.
23   Defendant Santos approached the shower and told Plaintiff, “Give me your boxers,” just as
24   Defendant Luna and Defendant Espinoza, a female officer, entered the building and looked
25   towards the shower and the ongoing search. (ECF No. 1, at 7.) Plaintiff stated, “One moment out
26   of respect for the women, I’m Muslim.” (Id.) Defendant Santos then opened the shower gate and
27   barked “Cuff Up! Cuff Up! Get Down!” (Id.) When Plaintiff asked what he had done, Defendant
28   Santos emptied a canister of O.C. pepper spray directly in Plaintiff’s face, blinding him. Plaintiff
                                                         4
 1   stumbled blindly to the back of the shower, turned the water on, and rinsed his eyes, with his back
 2   to Defendant Santos. Defendant Santos then entered the shower and began striking Plaintiff
 3   across the knee of his left leg with rapid, hard successive blows with his MEB expandable baton,
 4   which caused Plaintiff’s surgically repaired knee to weaken, become painful, and a wound on the
 5   knee to open up and bleed. When Plaintiff turned around, Defendant Santos left the shower.
 6            At that point, Defendant Leon emptied a canister of O.C. pepper spray into Plaintiff’s
 7   face, blinding Plaintiff and causing Plaintiff to inhale mace through his nose, choking Plaintiff, as
 8   Defendant Leon yelled for Plaintiff to “Get the fuck down!” (Id.) Plaintiff turned, placed his
 9   head under the water to rinse his eyes, due to the burning and blindness, and attempted to comply
10   with the order to prone out on the shower, but pain from the injured knee and leg made
11   compliance difficult. Defendant Santos entered the shower for a second time and began beating
12   Plaintiff across the arm, wrist, elbow, and body with his MEB baton. When Plaintiff stood up and
13   raised his arms to protect himself from blows to his head, Defendant Santos ran out of the shower
14   again.
15            As Plaintiff was being beaten by Defendant Santos, Defendant Espinoza made a call over
16   her radio of a disturbance in Building 1. All inmates were ordered down. Defendant Benavides
17   and approximately 10 other officers who were outside of the building entered the building,
18   waving batons and shaking up their canisters of O.C. pepper spray. The officers formed a
19   skirmish line in front of the shower, yelling “Get down!” (Id. at 8.) Defendant Santos then
20   sprayed Plaintiff in the face with another canister of O.C. pepper spray. Further, the officers who
21   had responded to Defendant Espinoza’s call also emptied numerous canisters of O.C. pepper
22   spray directly into Plaintiff’s face, further blinding, burning, and choking Plaintiff, as they yelled
23   “Get down!” (Id.) As Plaintiff attempted to prone out in a pool of pepper spray, Defendant
24   Santos entered the shower for a third time and began beating Plaintiff across the arms and legs
25   with his MEB baton. Defendant Santos then grabbed Plaintiff by the ankle and dragged Plaintiff
26   out of the shower and onto the dayroom floor.
27            Defendant Hill and Defendant Salas then jumped on Plaintiff’s back, causing pain, and
28   both began punching Plaintiff in the face and head. Plaintiff’s head bounced off of the concrete
                                                         5
 1   floor approximately three times. Out of fear, Plaintiff attempted to protect his left wrist, which
 2   was swollen, throbbing, and disfigured, by placing it under his torso. While Plaintiff was using
 3   his right arm to protect his head and face from punches to the head and face by Defendants Hill
 4   and Salas, Defendant Benavides grabbed his right hand and wrist and held it. Defendants
 5   Benavides, Luna, Lopez, and Salas were punching and pulling on Plaintiff’s wrist, while yelling,
 6   “Stop resisting!” (Id. at 9.) At no time did any of the surrounding officers intervene to stop the
 7   beating of Plaintiff.
 8           When an unknown officer began kicking Plaintiff in the genitalia, Plaintiff began twisting
 9   his hips, making his genitalia a moving target, to avoid further contact. Other officers began
10   kicking and stomping Plaintiff’s legs and torso until Plaintiff became weak. Defendant Kennedy
11   continued kicking Plaintiff. Defendants Benavides, Hill, Lopez, Luna, and Salas continued
12   punching Plaintiff and pulling on Plaintiff’s harms. Defendant Hill stated: “He’s screaming like a
13   bitch.” (Id.) Plaintiff’s wrists were then cuffed behind his back, extremely tight. Defendant
14   Benavides grabbed Plaintiff’s ankles and Officer Ramirez placed flex cuffs on Plaintiff’s ankles,
15   tightly, which dug into Plaintiff’s flesh, causing bleeding and pain.
16           Medical staff were summoned. Defendant Hoggard and three Licensed Vocational
17   Nurses, Hansen, Liebold, and Sharp, brought a gurney. Defendants Benavides and Santos, and
18   Officer Ramirez lifted Plaintiff, placed Plaintiff in a stokes litter, and then placed him on the
19   gurney. Defendant Salas took Plaintiff’s boxer shorts off and placed the pepper-spray soaked
20   underwear over Plaintiff’s head, burning Plaintiff’s face. Plaintiff was naked in the presence of
21   three Licensed Vocational Nurses, Hansen, Liebold, and Sharp, and Defendant Espinoza, all
22   women. Nothing was placed over Plaintiff to cover his genitalia.
23           Defendants Bejinez and Trinidad then wheeled Plaintiff, naked, on the gurney across the
24   yard in the presence of the inmate population, custody staff of both genders, and support services
25   staff. Plaintiff was taken to the Facility B medical clinic, where he arrived at approximately 0945
26   hours. Defendant Deshazo was the assigned medical triage coverage officer.
27           Defendants Bejinez and Trinidad lifted Plaintiff off of the gurney in the stokes litter and
28   slammed Plaintiff to the ground in the holding tank. The already tight handcuffs that were under
                                                        6
 1   Plaintiff’s body clicked even tighter, which caused the handcuffs to dig deeper into Plaintiff’s
 2   injured wrist, flesh, and bone, causing excruciating pain. Plaintiff asked Defendant Deshazo to
 3   loosen, or remove, the cuffs and to summon medical staff for treatment. However, Defendant
 4   Deshazo stated “No. And shut up!” while Plaintiff was screaming in pain, hyperventilating,
 5   coughing, and sweating. Defendant Deshazo placed a spit mask hood over Plaintiff’s head, in
 6   violation of CDCR’s Department Operation Manual, which forbids placement of a spit hood on
 7   an inmate suffering from pepper spray exposure. Plaintiff was showing apparent signs of
 8   respiratory distress and weakness from the beating. Plaintiff was choking, gagging for air,
 9   hyperventilating, sweating, phlegm and mucus was sticking to the spit hood mask, which clogged
10   up the mask and caused Plaintiff to suffocate and fight for air. Plaintiff’s lungs are damaged by
11   Valley Fever spores. Plaintiff was in and out of consciousness. Defendant Deshazo disregarded
12   Plaintiff’s pleas for help while the hand and flex ankle cuffs were cutting into Plaintiff’s flesh, the
13   spit hood was restricting the oxygen to Plaintiff’s lungs and brain, Plaintiff was burning all over
14   from excessive pepper spray, Plaintiff’s head was throbbing, and Plaintiff was bleeding and
15   swelling. Defendant Deshazo just ignored Plaintiff, even though he was within 10 feet of
16   Plaintiff. At no time did Defendant Deshazo cover up Plaintiff’s genitalia. Instead, Defendant
17   Deshazo left Plaintiff hog-tied, naked, and suffering for an hour. In fact, Defendant Deshazo
18   opened the door to medical and let another inmate in, who witnessed Plaintiff, naked and
19   suffering on the floor.
20          All inmates were ordered to lock up for a yard recall over the PA system. Another inmate,
21   who witnessed Plaintiff being wheeled across the yard naked, also witnessed the responding
22   officers exit Building 1 high-fiving and fist bumping.
23          At approximately 1045 hours, Defendants Bejinez and Trinidad had a conversation with
24   Defendant Benavides at the Facility B medical entrance. Then, Defendants Bejinez and Trinidad
25   grabbed a gurney, placed Plaintiff on the gurney, and wheeled him, still naked, across the yard to
26   the gym for decontamination. Defendants Bejinez and Trinidad removed the spit mask. After
27   one of the Defendants stated that the showers were not working, they left Plaintiff lying in the
28   stokes litter on the gurney suffering and sat down and held a conversation among themselves.
                                                         7
 1   Defendant Benavides entered the gym and told Defendants Bejinez and Trinidad to remove
 2   Plaintiff’s cuffs, take Plaintiff out of the stokes litter, and place Plaintiff on the bench. Plaintiff
 3   could not hold himself up and was slumped over because he was weak and could not support
 4   himself with his injured arm, wrist, knees, or leg. Defendants Bejinez and Trinidad then just sat
 5   back down and resumed their personal conversation.
 6           At that point, Gomez, who is not a defendant, entered the gym, assessed the situation,
 7   filled a bucket with water from a sink, and poured it over Plaintiff’s head. After Gomez poured a
 8   second bucket of water over Plaintiff, Plaintiff requested that Gomez pour a third bucket of water
 9   over him because his penis was burning. Plaintiff informed Gomez that the burning was
10   unbearable. However, Gomez stated that: “You’ll be better off without water, water agitates the
11   chemical.” Plaintiff’s eyes were never rinsed.
12           Defendant Hoggard then entered the gym, stopped approximately ten feet away from
13   Plaintiff, wrote something down on a piece of paper, and exited the gym. Plaintiff assumed that
14   Defendant Hoggard, who is a nurse, was going to return to provide medical care, but Defendant
15   Hoggard did not. Instead, as soon as Defendant Hoggard exited the gym, Defendant Benavides
16   entered the gym, told Defendants Bejinez and Trinidad to prepare Plaintiff for transport to Delta-4
17   ad-seg (administrative segregation) unit, and gave Plaintiff a pair of boxer shorts. Plaintiff was
18   unable to put the boxer shorts on without assistance.
19           Defendant Hoggard’s CDCR 7219 Injury/Assessment Medical Report of Injuries only
20   indicated that Plaintiff had a scratch/abrasion on his left knee and O.C. pepper spray on his torso.
21   Plaintiff asserts that this orchestrated plan of action between Defendants Benavides and Hoggard
22   to minimize Plaintiff’s documented injuries was done in order to isolate Plaintiff in ad-seg and to
23   prevent Plaintiff from getting medical care, which would have opened up a serious investigation
24   into excessive force and the completion of an excess force video deposition as required by prison
25   regulations.
26           At approximately 1200 hours, Defendants Bejinez and Trinidad had to carry Plaintiff into
27   the Delta 4 segregation unit by putting their shoulders under his arms in order to drag Plaintiff.
28           Plaintiff was found unresponsive in Cell #127 at 1600 hours by a Delta 4 unit officer.
                                                          8
 1   After officers entered the cell, Delta 4 unit medical staff, Licensed Vocational Nurse D. Hall was
 2   summoned. After Nurse Hall ascertained that Plaintiff’s injuries were severe and his vitals were
 3   high, Nurse Hall made arrangements for Plaintiff to be taken to PVSP Correctional Treatment
 4   Center (“CTC”). Plaintiff’s visible signs of injury were assessed and documents by Registered
 5   Nurse K. Bradley on a CDCR 7219 Injury/Assessment Report. Plaintiff was evaluated by Dr.
 6   Ola, given a shot for pain management, and then sent to Community Regional Medical Center in
 7   Fresno. Plaintiff was admitted to the hospital, monitored throughout the night, and then released
 8   on January 30, 2014.
 9          On January 30, 2014, Plaintiff was housed at PVSP CTC for medical evaluation and
10   monitoring. The physical signs of trauma to Plaintiff’s head and body were more prominent.
11   Plaintiff’s eyes were black and blue, he had broken blood vessels in both eyes, his left wrist was
12   deformed and swollen, he had a loss of feeling in his left hand, he had a numb and tingling
13   sensation in his left extremities, a bruised left bicep and rib, his left knee was swollen with two
14   lacerations, his left shin was swollen, he had a right inside ankle gash, an intense headache and
15   pain all over his body, and his eyes and body were burning from pepper spray. Facility B.
16   Captain A. Shimmins personally came to CTC, visually observed Plaintiff, issued Plaintiff a
17   CDCR 114-D Lockup order, and told Plaintiff that Plaintiff would be released to ad-seg once
18   released by medical and that Plaintiff would be issued a CDCR 115 Rules Violation Report for
19   “Battery on a Peace Officer.”
20          On January 31, 2014, at 1000 hours, Plaintiff was allowed to take a shower. After about
21   20 minutes, the effects of the pepper spray fully wore off.
22          On February 3, 2014, at 1000 hours, a doctor inquired about Plaintiff’s pain level based on
23   Plaintiff’s apparent head and eye injuries. Plaintiff told the doctor that he felt dizzy, severe
24   headache, and blurred vision. The doctor prescribed Plaintiff ibuprofen, acetaminophen, and
25   made Plaintiff a specialty clinic appointment to see optometry.
26          At 1100 hours on February 3, 2014, Defendant Santos, escorted by I. Gonzalez, a
27   defendant in Plaintiff’s Fresno County Superior Court conversion action, case number
28   13CECG02602, provided Plaintiff with a CDCR 1083 Property Inventory Receipt. After Plaintiff
                                                         9
 1   noticed that there was no documentation of his legal files, books, and religious materials, he
 2   refused to sign the property receipt.
 3          On February 5, 2014, Defendant Santos, along with A. Martinez, another defendant in
 4   Plaintiff’s Fresno County Superior Court conversion action, case number 13CECG02602, brought
 5   Plaintiff’s property to Delta 4 unit in order to bring Plaintiff’s property within compliance of the 6
 6   cubic feet property guideline policy. Plaintiff alleges that it was apparent that some of his
 7   property was already missing. Defendant Santos and A. Martinez issued an ultimatum: “Throw it
 8   away or send it home,” and began discarding Plaintiff’s property. (Id. at 14.)
 9          On February 6, 2014, Plaintiff was brought before the Initial Classification Committee
10   (“ICC”) in Delta 4 unit for ad-seg review. The ICC consisted of, but was not limited to, Warden
11   Frauenheim, Chief Deputy Warden R. Fisher, and Facility B Captain Shimmins. Plaintiff was
12   informed that he would be held in ad-seg pending charges and adjudication of CDCR 115 Rules
13   Violation Report, Log Number #14-FB-01-080, for “Battery on a Peace Officer Resulting in the
14   Use of Force” on January 29, 2014. When Plaintiff stated that he was assaulted by staff and the
15   reports are falsified, Fisher told Plaintiff that Plaintiff should save his statements for a 602
16   grievance or the Rules Violation Report hearing.
17          On February 7, 2014, Plaintiff filed a health care staff complaint against Defendant
18   Hoggard for leaving Plaintiff in the hands of custody staff to suffer from his various injuries and
19   pepper spray exposure and not providing any medical care.
20          On February 12, 2014, Plaintiff was issued CDCR 115 Rules Violation Report, Log
21   Number #14-FB-01-080, for “Battery on a Peace Officer Resulting in the Use of Force.” The
22   Rules Violation Report was signed by Defendant Santos and dated for January 29, 2014. At this
23   point, Plaintiff became aware of the extent of Defendant Santos’ falsified allegations in his report
24   to cover up the excessive force. Defendant Santos’ false misrepresentation were presented to the
25   Fresno County District Attorney and presented at the Rules Violation Report disciplinary hearing.
26          On February 18, 2014, Plaintiff was seen by the mental health department and prescribed
27   Citalopram for severe depression and anxiety and weekly therapy sessions due to the trauma
28   Plaintiff suffered. Also, on February 18, 2014, Plaintiff was taken to the specialty clinic for an
                                                         10
 1   optometry examination. It was ascertained that Plaintiff suffered eye damage from the assault
 2   and a bi-focal was added to his prescription. Plaintiff also suffered a stigmatism.
 3          On February 19, 2014, Plaintiff was issued a CDCR 837 Crime/Incident Report, Log #
 4   PVSP-FBP-14-01-0022, dated 1/29/14, and which contained staff reports from Benavides,
 5   Bejinez, Erickson, Espinoza, Hill, Kennedy, Leon, Lopez, Luna, Newton, Ramirez, Salas, Santos,
 6   Hansen, Hoggard, Liebold, and Sharp. Plaintiff alleges that this was the first opportunity he had
 7   to view the coordinated cover up that followed the assault. Plaintiff states that the reports were
 8   falsified in order to cover up the systematic brutality by guards.
 9          On March 11, 2014, Sergeant Clark, along with Correctional Officer Ruggles, conducted
10   an excessive force video deposition in Delta 4 unit at 1925 hours. On March 18, 2014, Sergeant
11   Clark and Correctional Officer Ruggles conducted a second excessive force video deposition
12   because they “ran out of tape on the last one.” (Id. at 16.)
13          On March 20, 2014, Plaintiff sent an excessive force staff complaint to Warden
14   Frauenheim.
15          Also, on March 20, 2014, Plaintiff requested a voluntary dismissal of Fresno County
16   Superior Court Case No. 13CECG02602 because he was suffering from severe depression, severe
17   headaches, fear of further retaliation, and inadequate law library provisions that limited him to
18   three items of legal resources per week. Additionally, Plaintiff alleges that Defendant Benavides
19   denied Plaintiff two court-ordered telephone court conference calls in Case No. 13CECG02602,
20   hindering Plaintiff’s access to the court on December 23, 2013 and January 6, 2014. On April 23,
21   2014, the voluntary dismissal without prejudice of Case No. 13CECG02602 was granted.
22          Also, on April 23, 2014, Plaintiff’s staff complaint (PVSP 14-0683) against Defendant
23   Santos for falsified reports, assault, and battery was granted in part.
24          On September 18, 2014, medical staff issued Plaintiff a second pair of eyewear to
25   conclude the correction of the damage to his eyes caused by the January 29, 2014 assault.
26          In September 2015, Plaintiff needed an operation to remove a lipoma tumor lesion in his
27   right lateral flank, where Defendant Kennedy and other officers kicked Plaintiff in the rib area
28   with military style boots.
                                                        11
 1          On September 22, 2015, Plaintiff suffered temporary blindness in his right eye. He was
 2   diagnosed with ocular migraines as a result of defendants beating Plaintiff in the head.
 3          B.      Requests for Judicial Notice
 4          Federal Rule of Evidence 201(d) permits the Court to “take judicial notice at any stage of
 5   the proceeding.” “The court may judicially notice a fact that is not subject to reasonable dispute
 6   because it: (1) is generally known within the trial court’s territorial jurisdiction; or (2) can be
 7   accurately and readily determined from sources whose accuracy cannot reasonably be questioned.”
 8   Fed. R. Evid. 201(b).
 9          It is well established that a court may take judicial notice of its own records. Trigueros v.
10   Adams, 658 F.3d 983, 987 (9th Cir. 2011); Reyn’s Pasta Bella, LLC v. Visa USA, Inc., 442 F.3d
11   741, 746 n.6 (9th Cir. 2006); Chandler v. United States, 378 F.2d 906, 909 (9th Cir. 1967).
12   Therefore, the Court grants Defendants’ motion to take judicial notice of court documents and
13   takes judicial notice of the following documents (Request for Judicial Notice (RJN), ECF No. 20,
14   Exs. A-B):
15          Exhibit A.       The court docket for Johnson v. Frauenheim, Case No. 1:14-cv-01601-
16   LJO-SKO (E.D. Cal) (“Johnson I”).
17          Exhibit B.       Plaintiff’s first amended complaint, filed on November 24, 2014, in
18   Johnson v. Frauenheim, Case No. 1:14-cv-01601-LJO-SKO (E.D. Cal.).
19          Further, the Court also grants Plaintiff’s motion to take judicial notice of the Ninth Circuit
20   Court of Appeals Memorandum Opinion, filed on September 18, 2018, in Johnson v. Bejinez,
21   Case No. 17-16654 (9th Cir.). (ECF No. 23, at 27-29.)
22          C.      Statute of Limitations
23          Defendants Bejinez, Benavides, Deshazo, Espinoza, Hill, Hoggard, Kennedy, Leon,
24   Lopez, Luna, Newton, Salas, Santos, and Trinidad contend that Plaintiff’s complaint fails to state
25   any cognizable claim for relief because the complaint is barred by the applicable statute of
26   limitations, including all applicable tolling. In his opposition, Plaintiff asserts that his complaint
27   is not barred by the applicable statute of limitations because he is entitled to 20 months of
28   equitable tolling while he was completing the mandatory exhaustion process, he is entitled to
                                                        12
 1   equitable tolling during the period of time when Johnson v. Frauenheim, Case No. 1:14-cv-
 2   01601-LJO-SKO (E.D. Cal.) (“Johnson I”) was pending, and because the Ninth Circuit Court of
 3   Appeals stated that the judgment in Johnson I was a “dismissal without prejudice to Johnson
 4   refiling the action.” (ECF No. 23, at 1, 3.)
 5          Initially, the Court begins by determining when Plaintiff’s claims for excessive force
 6   against Defendants Santos, Leon, Benavides, Hill, Salas, Luna, Lopez, Kennedy, Bejinez, and
 7   Trinidad, for violation of Plaintiff’s First Amendment right to free exercise of religion against
 8   Defendants Salas, Bejinez, Trinidad, and Deshazo, for unconstitutional conditions of confinement
 9   against Defendants Deshazo, Bejinez, Trinidad, and Benavides, for deliberate indifference to
10   serious medical needs against Defendants Benavides, Bejinez, Deshazo, Hoggard, and Trinidad,
11   and for failure to intervene against Espinoza, Luna, and Newton – all of which are brought
12   pursuant to 42 U.S.C. § 1983 – accrued.
13          Federal law determines when a civil rights claim brought pursuant to 42 U.S.C. § 1983
14   accrues. Wallace v. Kato, 549 U.S. 384, 388 (2007) (“[T]he accrual date of a § 1983 cause of
15   action is a question of federal law that is not resolved by reference to state law.”); Western Ctr.
16   for Journalism v. Cederquist, 235 F. 1156 (9th Cir. 2000) (“While the statute of limitations
17   period is derived from state law, federal law determines when the statute of limitations period
18   accrues.”). Pursuant to “federal rules conforming in general to common-law tort principles[,]” “it
19   is the standard rule that accrual occurs when the plaintiff has a complete and present cause of
20   action, that is, when the plaintiff can file suit and obtain relief.” Wallace, 549 U.S. at 388
21   (internal quotation marks, brackets and citations omitted). Put another way, “[u]nder federal law,
22   a claim accrues when the plaintiff knows or has reason to know of the injury which is the basis of
23   the action.” TwoRivers v. Lewis, 174 F.3d 987, 991 (9th Cir. 1999).
24          In this case, Plaintiff’s claims are predicated on events that occurred on January 29, 2014.
25   (ECF No. 1, at 3-12.) Further, Plaintiff states in his opposition to the motion to dismiss that
26   “[i]njury accrued January 29, 2014[.]” (ECF No. 23, at 2.) Therefore, Plaintiff’s § 1983 claims
27   were complete, and accrued, on January 29, 2014. See Belanus v. Clark, 796 F.3d 1021, 1025
28   (9th Cir. 2015) (stating that, “an action ordinarily accrues on the date of the injury” (citation and
                                                        13
 1   internal brackets omitted)).
 2           Next, the Court must apply the statute of limitations applicable to each claim in order to
 3   determine whether the statute of limitations lapsed before Plaintiff filed this action. With regards
 4   to Plaintiff’s § 1983 claims, the Court applies California’s “statute of limitations for personal
 5   injury actions, along with the forum state’s law regarding tolling, including equitable tolling,
 6   except to the extent any of these laws is inconsistent with federal law.” Canatella v. Van De
 7   Kamp, 486 F.3d 1128, 1132 (9th Cir. 2007) (citation and internal quotation marks omitted); Jones
 8   v. Blanas, 393 F.3d 918, 927 (9th Cir. 2004) (stating that courts apply a state’s statute of
 9   limitations for personal injury actions to claims brought pursuant to 42 U.S.C. § 1983).
10   Plaintiff’s § 1983 claims are subject to the two-year statute of limitations set forth in California
11   Code of Civil Procedure § 335.1. See Canatella, 486 F.3d at 1132.
12           In this case, the Court has already determined that Plaintiff’s § 1983 claims accrued on
13   January 29, 2014. Plaintiff filed the instant action on October 26, 2018, approximately four years
14   and nine months after Plaintiff’s § 1983 claims accrued. Therefore, Plaintiff’s federal and state
15   law claims are time-barred unless Plaintiff is entitled to approximately two years and nine months
16   of tolling.
17           1. Statutory Tolling Pursuant to California Code of Civil Procedure § 352.1
18           California Code of Civil Procedure § 352.1(a) provides that the applicable statute of
19   limitations is statutorily tolled for up to two years when a plaintiff is “imprisoned on a criminal
20   charge, or in execution under the sentence of a criminal court for a term less than for life,” at the
21   time that the claim accrues.
22           In this case, Plaintiff’s claims accrued on January 29, 2014, while he was incarcerated at
23   Pleasant Valley State Prison, and it appears that Plaintiff has been incarcerated without
24   interruption from January 29, 2014 through October 26, 2018, the date this action was filed. In
25   fact, Defendants concede in their motion to dismiss that Plaintiff is entitled to the maximum 2-
26   year tolling period established by California Code of Civil Procedure § 352.1(a). (ECF No. 19-1,
27   at 5.) Therefore, Plaintiff is entitled to two years of statutory tolling pursuant to California Code
28   of Civil Procedure § 352.1(a).
                                                        14
 1           Consequently, since the tolling provision of California Code of Civil Procedure § 352.1(a)
 2   “operates to delay the running of the limitations period[,]” the two-year statute of limitations
 3   applicable to Plaintiff’s claims did not start running until January 29, 2016, two years after
 4   Plaintiff’s claims accrued on January 29, 2014. Reece v. Basi, No. 2:11-cv-2712 GEB AC, 2013
 5   WL 1339048, at *6 (E.D. Cal. Apr. 3, 2013). If Plaintiff is not entitled to any additional statutory
 6   or equitable tolling, then the statute of limitations applicable to Plaintiff’s claims expired on
 7   January 29, 2018, approximately nine months before Plaintiff filed this action on October 26,
 8   2018.
 9           2.      Equitable Tolling
10           “Equitable tolling under California law operates independently of the literal wording of
11   the Code of Civil Procedure to suspend or extend a statute of limitations as necessary to ensure
12   fundamental practicality and fairness.” Jones v. Blanas, 393 F.3d 918, 928 (9th Cir. 2004)
13   (citations and internal quotation marks omitted). Therefore, “California courts apply equitable
14   tolling to prevent the unjust technical forfeiture of causes of action, where the defendant would
15   suffer no prejudice.” Id. (citations and internal quotation marks omitted).
16           a.      Equitable Tolling During Pendency of Mandatory Exhaustion Process
17           Under California law, “[w]here exhaustion of an administrative remedy is mandatory prior
18   to filing suit, equitable tolling is automatic: ‘It has long been settled in this and other jurisdictions
19   that whenever the exhaustion of administrative remedies is a prerequisite to the initiation of a
20   civil action, the running of the limitations period is tolled during the time consumed by the
21   administrative proceeding.’” McDonald v. Antelope Valley Community College, 45 Cal.4th 88,
22   101 (2008) (citation omitted); see Cal. Code. Civ. Proc. § 356 (tolling applies whenever
23   commencement of an action is statutorily prohibited). Therefore, since the Prison Litigation
24   Reform Act (“PLRA”) requires that prisoners exhaust their available administrative remedies
25   prior to filing suit, “the applicable statute of limitations must be tolled while a prisoner completes
26   the mandatory exhaustion process.” Brown v. Valoff, 422 F.3d 926, 943 (9th Cir. 2005); see
27   Jones v. Bock, 549 U.S. 199, 202 (2007) (stating that “the PLRA … requires prisoners to exhaust
28   prison grievance procedures before filing suit”).
                                                         15
 1              In this case, as stated above, Plaintiff is entitled to two years of statutory tolling due to his
 2   “disability” of imprisonment pursuant to California Code of Civil Procedure § 352.1(a).
 3   Therefore, the 2-year statute of limitations applicable to Plaintiff’s § 1983 claims was statutorily
 4   tolled from January 29, 2014 to January 29, 2016.
 5              Plaintiff also seeks to tack onto the statutorily tolled period, a period of equitably tolling
 6   the statute of limitations from January 29, 2014 through August 26, 2015, while he completed the
 7   administrative exhaustion process required by the PLRA. (ECF No. 23, at 2.) Defendants argue
 8   that Plaintiff is not entitled any equitable tolling while he pursued his administrative remedies
 9   because the statute of limitations applicable to Plaintiff’s claims was already being statutorily
10   tolled for the entire time that Plaintiff was pursuing his administrative remedies. (ECF No. 19-1,
11   at 7-8.)
12              The period of equitable tolling that Plaintiff claims he is entitled to – January 29, 2014
13   through August 26, 2015 – is entirely subsumed within the two-year period of statutory tolling –
14   January 29, 2014 through January 29, 2016. If the approximately 19-month period of equitable
15   tolling during which Plaintiff alleges that he was pursuing his administrative remedies is run
16   concurrently with the two-year period of statutory tolling, then Plaintiff’s complaint would be
17   time-barred. However, if the approximately 19-month period of equitable tolling that Plaintiff
18   claims he is entitled to is run consecutively to the two-year period of statutory tolling, then
19   Plaintiff’s complaint would be timely. Nevertheless, whether periods of statutory tolling and
20   periods of equitable tolling are run concurrently, or consecutively, to each other is far from clear.
21              Neither the Ninth Circuit nor California have addressed the relationship between a period
22   of statutory tolling, such as the two-year tolling period under California Code of Civil Procedure
23   § 352.1, and a period of equitable tolling, such as the equitable tolling that occurs while a plaintiff
24   is completing the mandatory administrative exhaustion process, when the two tolling periods
25   occur simultaneously in total or in part. Further, there is no published District Court authority
26   regarding this issue, and unpublished district court decisions are divided.
27              The district courts that have “permitted equitable tolling in addition to statutory tolling
28   when the tolling events overlap have relied upon language from Lantzy [v. Centex Homes, 31
                                                            16
 1   Cal.4th 363, 370 (2003)]: ‘[e]quitable tolling under California law operates independently of the
 2   literal wording of the [California] Code of Civil Procedure to suspend or extend a statute of
 3   limitations as necessary to ensure fundamental practicality and fairness.’” Stevenson v. Holland,
 4   No. 1:16-cv-01831-AWI-SKO, 2017 WL 2958731, at *5 (E.D. Cal. July 11, 2017). “Those
 5   courts have read California law regarding equitable tolling to require tacking of additional time
 6   (beyond the statutory tolling period) to the end of a limitations period when an equitable tolling
 7   event occurs during a period of statutory tolling.” Id.; see id. at *6 (stating that “[a]pplication of
 8   statutory and equitable tolling consecutively is more “consistent with Ninth Circuit authority on
 9   tolling pending exhaustion of administrative relief” and with “the mandate of California law to
10   tack time to the end of the limitations period for equitable tolling”); Carranza v. Lewis, No. 15-
11   cv-00682-YGR (PR), 2017 WL 1050538, at *18 (N.D. Cal. Mar. 17, 2017) (“Pursuant to Lantzy,
12   no matter when it took place, the [equitably] tolled interval is ‘tacked onto the end of the
13   limitations period,’ thus extending Plaintiff’s deadline for suit by the entire length of time during
14   he was pursuing his administrative filings.”); Akhtar v. Mesa, No. 2:09-cv-2733 MCE AC P,
15   2014 WL 1922576, at *7 (E.D. Cal. May 14, 2014) (applying equitable tolling for the duration of
16   the prison exhaustion process and statutory tolling to a prisoner’s claim to extend the limitations
17   period beyond four years).
18          On the other hand, “[t]he district courts that have declined to apply equitable tolling in
19   addition to statutory tolling when the equitable tolling event overlaps with the period of statutory
20   tolling have relied upon (1) the ‘common sense’ explanation that ‘when two or more reasons for
21   tolling exist’ during the same period that those reasons ‘will toll concurrently during the time they
22   are both active, and are not tacked consecutively, one upon the other, [to extend the limitations
23   period]’ and (2) Rose v. Petaluma & S.R. Ry. Co. for the proposition that separate periods of
24   disability cannot be tacked” onto each other. Stevenson, 2017 WL 2958731, at *6 (quoting
25   Lopez v. Schwarzenegger, No. CIV S-09-1760 MCE GGH P, 2012 WL 78377, at *5); see Turner
26   v. Cate, No. CV 15-109-JVS (AGR), 2016 WL 11517023, at *4 (C.D. Cal. July 22, 2016) (stating
27   that, where the plaintiff claimed that he completed the mandatory exhaustion process “before the
28   two-year tolling period under § 352.1 ended[,]” there was no “basis for additional tolling under
                                                        17
 1   Brown” because “[t]he two-year statute of limitations … had not yet started to run” when the
 2   plaintiff exhausted administrative remedies); Oliver v. McDaniel, No. CV 14-0334-JVS (PJW),
 3   2016 WL 4535389, at *3 (C.D. Cal. June 2, 2016) (“The general rule is that tolling is applied
 4   concurrently, not consecutively. Thus, when two tolling provisions apply to the same period of
 5   time, they overlap each other and are not tacked onto each other.”); Gutierrez v. Butler, No. CIV
 6   S-06-2684 LKK EFB P, 2008 WL 436948, at * (E.D. Cal. Feb. 14, 2008) (holding that, when the
 7   time it took to exhaust administrative remedies “coexisted with the two-year statutory disability
 8   based on imprisonment[,]” the few months it took the plaintiff to exhaust “was subsumed” by the
 9   two-year statutory tolling period and thus, under Rose, the plaintiff could not extend the
10   limitations period for the time to took to exhaust administrative remedies).
11          Neither side of the division is entirely persuasive. “While it is correct that California law
12   does not permit … periods of disability to be strung together to extend the disability tolling
13   period” under Rose (a succession of disabilities cannot be tacked upon the first disability so as to
14   prevent the operation of the statute), “tolling for administrative exhaustion is not a species of
15   disability tolling.” Reece, 2013 WL 1339048, at *7. On the other hand, the Lantzy decision “does
16   not support the contrary conclusion that California intends all tolling to be consecutive.” Id.
17   Lantzy’s “language about tacking tolled intervals onto the end of the limitations period illustrates
18   the effect of tolling on the calculation of dates.” Id. “That illustration follows the description of
19   the technical operations of tolling, which in general stops a clock that is otherwise running.
20   Lantzy did not consider, and cannot govern, a situation in which a limitations period is already
21   tolled when an event with independent power to toll occurs.” Id. (italics in original). Thus, the
22   cases which permitted tacking a tolling time to the end of a statutory limitations period did not
23   consider whether the limitations period had already run.
24          After careful consideration, the Court finds that the rationale of the district courts that
25   have declined to apply equitable tolling in addition to statutory tolling when the equitable tolling
26   event overlaps with the period of statutory tolling are more persuasive. “At any given time
27   following the accrual of a cause of action, the limitations period is either running or it is tolled,
28   and only a running statute can be tolled. Under California law, § 352.1(a) prevents the statute of
                                                         18
 1   limitations from running until two years after accrual of a prisoner’s cause of action.” Id. at *8;
 2   Martin v. Biaggini, No. 12-cv-06289-JD, 2015 WL 1399240, at *4 (N.D. Cal. Mar. 26, 2015).
 3   Therefore, when a prisoner completes the mandatory exhaustion process while California Code of
 4   Civil Procedure § 352.1(a) is preventing the statute of limitations from running, there is nothing
 5   to be tolled by the period of time that it took for the prisoner to exhaust administrative remedies.
 6   Reece, 2013 WL 1339048, at *8; Martin, 2015 WL 1399240, at *4; see also Turner, 2016 WL
 7   11517023, at *4. Consequently, the Court finds that, in a situation where a prisoner’s exhaustion
 8   of prison remedies is completed during the two-year statutory tolling period established in
 9   California Code of Civil Procedure § 352.1(a), the statutory and equitable tolling periods will be
10   applied to toll the applicable statute of limitations concurrently, not tacked consecutively in order
11   to extend a prisoner’s statute of limitations beyond four years. Lopez, 2012 WL 78377, at *5.
12           Accordingly, in this case, California Code of Civil Procedure § 352.1(a) prevented the
13   two-year statute of limitations applicable to Plaintiff’s § 1983 claims from beginning to run until
14   January 29, 2016, two years after Plaintiff’s claims initially accrued on January 20, 2014.
15   Further, as stated above, the period of equitable tolling that Plaintiff claims he is entitled to for
16   completing the mandatory administrative exhaustion process – from January 29, 2014 through
17   August 26, 2015 – is entirely subsumed within the two-year period of statutory tolling.
18   Therefore, Plaintiff’s periods of statutory tolling and equitable tolling toll the statute of
19   limitations applicable to Plaintiff’s § 1983 claims concurrently. Thus, Plaintiff is not entitled to
20   have approximately 19 months of equitable tolling consecutively tacked onto the two years of
21   statutory tolling and the two-year statute of limitations.
22           As a result, Plaintiff’s statutory and equitable tolling periods tolled the two-year statute of
23   limitations applicable to Plaintiff’s claims until January 29, 2016, two years after Plaintiff’s
24   claims initially accrued on January 29, 2014. Thus, if Plaintiff is not entitled to any additional
25   equitable tolling, then the statute of limitations applicable to Plaintiff’s claims expired on January
26   29, 2018, approximately nine months before Plaintiff filed this action on October 26, 2018.
27           b.      California’s General Doctrine of Equitable Tolling
28           “The general doctrine of equitable tolling suspends the running of a statute of limitations
                                                         19
 1   when a plaintiff, possessing several legal remedies, reasonably and in good faith pursues one
 2   designed to lessen the extent of his injuries or damages.” Dimcheff v. Bay Valley Pizza, Inc., 84
 3   F. App’x 981, 983 (9th Cir. 2004). “Under California law, tolling is appropriate in a later suit
 4   when an earlier suit was filed and where the record shows: (1) timely notice to the defendant in
 5   filing the first claim; (2) lack of prejudice to the defendant in gathering evidence to defendant
 6   against the second claim; and (3) good faith and reasonable conduct by the plaintiff in filing the
 7   second claim.” Azer v. Connell, 306 F.3d 930, 936 (9th Cir. 2002) (citation and internal
 8   quotation marks omitted); see also Fink v. Shedler, 192 F.3d 911, 916 (9th Cir. 1999). A plaintiff
 9   is only entitled to equitable tolling if all three prongs of the test are satisfied. Daviton v.
10   Columbia/HCA Healthcare Corp., 241 F.3d 1131, 1140 (9th Cir. 2001).
11             Here, Plaintiff contends that he is entitled to equitable tolling pursuant to California’s
12   general doctrine of equitable tolling for the period of time that Johnson I was pending. (ECF No.
13   23, at 3-4. However, Defendants argue that Plaintiff is not entitled to equitable tolling for the
14   time period that Johnson I was pending under California’s general doctrine of equitable tolling
15   because the general doctrine does not apply where a plaintiff pursues successive claims in the
16   same forum. (ECF No. 19-1, at 5-6.)
17             In this case, prior to filing the instant action, Plaintiff filed Johnson I in the U.S. District
18   Court for the Eastern District of California on October 14, 2014, and litigated Johnson I in the
19   District Court until the District Court granted the defendants’ motion for summary judgment on
20   Plaintiff’s failure to exhaust his administrative remedies prior to filing suit and entered judgment
21   against Plaintiff on March 1, 2017. (ECF No. 20, at 9, 16.) Then, Plaintiff appealed and litigated
22   Johnson I before the Ninth Circuit Court of Appeals until September 18, 2018, when the Ninth
23   Circuit affirmed the judgment against Plaintiff. (Id. at 7.) Therefore, if Plaintiff is entitled to
24   equitable tolling from October 14, 2014 through September 18, 2018, then Plaintiff’s complaint is
25   timely.
26             However, California law provides that, while a statute of limitations in one forum may be
27   equitably tolled while a plaintiff pursues a claim in another forum, the general doctrine of
28   equitable tolling does not apply when a party pursues nearly identical claims in the same forum.
                                                            20
 1   Schwarz v. Meinberg, 761 F. App’x 732, 735 (9th Cir. 2019) (“We have previously interpreted
 2   California law to hold that pendency of a claim in one forum does not toll the statute of limitation
 3   for a later claim in the same forum.”); Martell v. Antelope Valley Hosp. Med. Ctr., 67 Cal. App.
 4   4th 978, 985 (1998).
 5           In this case, after reviewing the claims pursued by Plaintiff in Johnson I and comparing
 6   them to the claims pursued by Plaintiff in the instant action, the claims raised in Johnson I are
 7   nearly identical to the claims raised in this action. Both Johnson I and this action arise out of the
 8   same incident between Plaintiff and numerous defendants that occurred on January 29, 2014 at
 9   Pleasant Valley State Prison, most of the defendants in Johnson I are also defendants named in
10   this action, and Plaintiff pursued nearly the exact same claims in Johnson I as he is pursuing in
11   this action. Therefore, since Johnson I was litigated in the same federal form as this action, the
12   Court finds that plaintiff is not entitled to any tolling pursuant to California’s general doctrine of
13   equitable tolling for the length of time that Johnson I was pending before the U.S. District Court
14   for the Eastern District of California and the Ninth Circuit Court of Appeals.1
15           Consequently, if Plaintiff is not entitled to any other type of equitable tolling, then the
16   statute of limitations applicable to Plaintiff’s claims expired on January 29, 2018, approximately
17   nine months before Plaintiff filed this action on October 26, 2018.
18           c.      Equitable Tolling Pursuant to Bollinger v. Nat’l Fire Ins. Co.
19           Next, the Court must consider whether Plaintiff is entitled to equitable tolling pursuant to
20   Bollinger v. Nat’l Fire Ins. Co., 25 Cal. 2d 399 (1944). Unlike the general doctrine of equitable
21   tolling, Bollinger applies when a plaintiff refiles the same or virtually identical claims in the same
22   forum and “seeks equitable relief from the statute of limitations.” Dimcheff, 84 F. App’x at 983.
23   “[T]hree elements [must] be present before the Bollinger rule of equitable tolling will apply: (1)
24   the plaintiff must have diligently pursued his or her claim; (2) the fact that the plaintiff is left
25   without a judicial forum for resolution of the claim must be attributable to forces outside the
26   11
       There is no authority for Plaintiff’s argument that the time during Plaintiff’s appeal to the Ninth
27   Circuit was tolled. (ECF No. 23 at 31-32.) The appeal was filed from an earlier action in the
     same forum in which the same claims were being pursued. See Schwarz v. Meinberg, 761 F.
28   App’x 732, 735.
                                                       21
 1   control of the plaintiff; and (3) the defendant must not be prejudiced by application of the
 2   doctrine (which is normally not a factor since the defendant will have had notice of the first
 3   action).” Hull v. Central Pathology Service Med. Clinic, 28 Cal. App. 4th 1328, 1336 (1994).
 4          As discussed above, the claims raised in Johnson I and the claims raised in this action are
 5   virtually identical and that both this action and Johnson I were filed in the same federal forum.
 6   However, in Johnson I, the District Court granted summary judgment against Plaintiff and
 7   dismissed the action, and the Ninth Circuit affirmed, because Plaintiff failed to exhaust the
 8   administrative remedies applicable to his claims before he filed Johnson I and did not raise a
 9   genuine dispute of material fact as to whether there was something that made the generally
10   available administrative remedies effectively unavailable to him. (ECF No. 23, at 27-28.)
11   Therefore, Plaintiff cannot satisfy the second element of the Bollinger rule because “the fact that
12   the plaintiff is left without a judicial forum for resolution of the” claims raised in the current
13   action is not “attributable to forces outside the control of the plaintiff[.]” Hull, 28 Cal. App. 4th
14   at 1336. Consequently, the Court finds that Plaintiff is not entitled to any equitable tolling
15   pursuant to the Bollinger rule.
16          In sum, Plaintiff is not entitled to any equitable tolling. Thus, the only tolling that
17   Plaintiff is entitled to is the two years of statutory tolling pursuant to California Code of Civil
18   Procedure § 352.1(a). However, even with the two years of statutory tolling, the two-year statute
19   of limitations applicable to Plaintiff’s § 1983 claims expired on January 29, 2018, four years after
20   Plaintiff’s claims accrued on January 29, 2014. Accordingly, since Plaintiff did not file this
21   action until October 26, 2018, Plaintiff’s § 1983 claims are time-barred.
22          D.      Law of the Case
23          Finally, Plaintiff contends that it is law of the case that this action is timely filed because
24   the Ninth Circuit stated in the Johnson I memorandum opinion that: “We treat the judgment as a
25   dismissal without prejudice to Johnson refiling the action.” (ECF No. 23, at 28.)
26          Under the law of the case doctrine, “a court is generally precluded from reconsidering an
27   issue that has already been decided by the same court, or a higher court in the identical case.”
28   Thomas v. Bible, 983 F.2d 152, 154 (9th Cir. 1993). However, “[f]or the doctrine to apply, the
                                                        22
 1   issue in question must have been decided either expressly or by necessary implication in the
 2   previous disposition.” Id.
 3          First, the law of the case doctrine is inapplicable here because the Ninth Circuit issued its
 4   memorandum opinion in Plaintiff’s previous action, not this action. Second, even if the law of
 5   the case doctrine was applicable here, the Ninth Circuit did not expressly, or implicitly, decide
 6   that any future action that Plaintiff filed raising the claims that he first raised in Johnson I would
 7   not be barred by the applicable statute of limitations. Instead, the Ninth Circuit’s statement that
 8   the judgment in Johnson I was to be treated as a dismissal without prejudice to Johnson refiling
 9   the action was a statement that, since Johnson I was not decided on the merits of Johnson’s
10   claims, but was decided on a procedural issue – whether Plaintiff had exhausted his
11   administrative remedies prior to suit, the judgment in Johnson I did not bar or preclude Plaintiff
12   from filing a new action raising the same claims so long as the refiled lawsuit was filed within the
13   applicable statute of limitations. Semtek Int’l Inc. v. Lockheed Martin Corp., 531 U.S. 497, 505-
14   06 (2001) (stating that a “dismissal without prejudice” is defined as “a dismissal that does not bar
15   the plaintiff from refiling the lawsuit within the applicable limitations period” (italics added and
16   citation and internal brackets omitted)).
17          Therefore, the Ninth Circuit’s statement in the Johnson I memorandum opinion is not law
18   of the case establishing that this action was filed within the statute of limitations applicable to
19   Johnson’s § 1983 claims. As discussed above, since this action was not filed within the
20   applicable statute of limitations, this action is time-barred.
21          E.      Leave to Amend Would Be Futile
22          The only remaining issue is whether to allow Plaintiff leave to amend. “Under Federal
23   Rule of Civil Procedure 15(a), leave to amend shall be freely given when justice so requires.
24   However, the district court may exercise its discretion to deny leave to amend due to undue delay,
25   bad faith or dilatory motive on part of the movant, repeated failure to cure deficiencies by
26   amendments previously allowed, undue prejudice to the opposing party …, and futility of
27   amendment.” Carvalho v. Equifax Info. Servs., LLC, 629 F.3d 876, 892 (9th Cir. 2010) (citations
28   and internal quotation marks and brackets omitted); see also Lopez v. Smith, 203 F.3d 1122, 1127
                                                        23
 1   (9th Cir. 2000) (“[I]n dismissing for failure to state a claim under Rule 12(b)(6), a district court
 2   should grant leave to amend even if no request to amend the pleading was made, unless it
 3   determines that the pleading could not possibly be cured by the allegation of other facts.” (citation
 4   and internal quotation marks omitted)).
 5          In this case, the Court has determined that Plaintiff’s claims are barred by the applicable
 6   statute of limitations. Since Plaintiff cannot plead any additional facts to cure these defects, it
 7   would be futile to grant Plaintiff leave to amend his complaint. See Platt Elec. Supply, Inc. v.
 8   EOFF Elec., Inc., 522 F.3d 1049, 1060 (9th Cir. 2008).
 9   IV.    Conclusion and Recommendations
10          Based on the foregoing, Plaintiff’s complaint fails to state a cognizable claim for relief
11   because all of Plaintiff’s claims are barred by the applicable statute of limitations. Since the
12   defects in his pleading are not capable of being cured through amendment, granting leave to
13   amend would be futile. Akhtar v. Mesa, 698 F.3d 1202, 1213 (9th Cir. 2012).
14          Accordingly, it is HEREBY RECOMMENDED that:
15          1.      Defendant Bejinez’s, Benavides’s, Deshazo’s, Espinoza’s, Hill’s, Hoggard’s,
16                  Kennedy’s, Leon’s, Lopez’s, Luna’s, Newton’s, Salas’s, Santos’s, and Trinidad’s
17                  filed a motion to dismiss, (ECF No. 19), be GRANTED WITHOUT LEAVE TO
18                  AMEND; and
19          2.      This action be dismissed, with prejudice, for failure to state a claim upon which
20                  relief may be granted.
21          These findings and recommendations will be submitted to the United States District Judge
22   assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(l). Within fourteen
23   (14) days after being served with these findings and recommendations, the parties may file
24   written objections with the court. The document should be captioned “Objections to Magistrate
25   ///
26   ///
27   ///
28   ///
                                                        24
 1   Judge’s Findings and Recommendation.” The parties are advised that failure to file objections
 2   within the specified time may result in the waiver of the “right to challenge the magistrate’s
 3   factual findings” on appeal. Wilkerson v. Wheeler, 772 F.3d 834, 839 (9th Cir. 2014) (citing
 4   Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).
 5
     IT IS SO ORDERED.
 6

 7      Dated:     March 27, 2020                             /s/ Barbara   A. McAuliffe              _
                                                       UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                       25
